In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00083-CR
         ______________________________


        THOMAS EVERETT NIX, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 88-0275X




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

          Thomas Everett Nix has filed a notice of appeal from the trial court’s denial of his motion

for judgment nunc pro tunc.

          The right to appeal in a criminal case is a substantive right determined solely within the

province of the Legislature. Lyon v. State, 872 S.W.2d 732, 734 (Tex. Crim. App. 1994). ―A

defendant in any criminal action has the right of appeal under the rules hereinafter prescribed.‖

TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006). Generally, a criminal defendant may only

appeal from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App.

1990). ―The courts of appeals do not have jurisdiction to review interlocutory orders unless that

jurisdiction has been expressly granted by law.‖ Apolinar v. State, 820 S.W.2d 792, 794 (Tex.

Crim. App. 1991); Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort Worth 2004, pet.

ref’d).

          We do not have jurisdiction over an appeal from an order denying a request for judgment

nunc pro tunc. See generally State v. Ross, 953 S.W.2d 748, 751–52 (Tex. Crim. App. 1997);

Sanchez v. State, 112 S.W.3d 311 (Tex. App.—Corpus Christi 2003, no pet.); Everett v. State, 82
S.W.3d 735 (Tex. App.—Waco 2002, pet. dism’d); Allen v. State, 20 S.W.3d 164, 165 (Tex.

App.—Texarkana 2000, no pet.).




                                                   2
      We dismiss for want of jurisdiction.


                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:      June 30, 2011
Date Decided:        July 1, 2011

Do Not Publish




                                                3